UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

JIMMY L. ADKINS, NANCY F. DEBE, JEAN- Docket No.: 16 Civ. 00641 (IMA)(AKT)
PARNELL LOUIS,

Plaintiffs,
JOINT STIPULATION AND ORDER

-against- OF DISMISSAL WITH PREJUDICE
GARDA CL ATLANTIC, INC.,

Defendant.

 

 

IT IS HEREBY STIPULATED AND AGREED, by and between the parties listed
above, and ordered by the Court, that the above-captioned action and all causes of action that
were or could have been asserted therein, including any and all claims under the New York
Labor Law, are dismissed with prejudice pursuant to Rule 41(a)(1) of the Federal Rules of Civil

Procedure and without costs, disbursements or attorneys’ fees to any party.

Jdwotly “87,782 ) owt » 2820
Dated: October FOTO Dated: ober , 2019

  

 

 

 

LAW OFFICE OF ANN BALL, P.C. Dy. MENDELSON, P.C.
By: Ann Ball)" 7 / BY: Lisa M. Grifftth  U/7

357 Veterans Memorial Highway 290 Broadhollow Road, Suite 305
Commack, New York 11725 Melville, New York 11747

(631) 864-8700 (631) 247-4700

Attorneys for Plaintiffs Attorneys for Defendant

SO ORDERED:

 

Hon. Joan M. Azrack

 
